Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 1 of 10 Page ID #:21




  1 SHEPPARD, MULLIN, RICHTER HAMPTON LLP
       A Limited Liability Partnership
  2    Including Professional Corporations
    HAYLEY S. GRUNVALD, Cal. Bar No. 227909
  3 hgrunvald@sheppardmullin.com
    12275 El Camino Real, Suite 200
  4 San Diego, CA 92130-2006
    Telephone: 858.720.8900
  5 Facsimile: 858.509.3691
  6
    Attorneys for Defendant
  7 THE CHILDREN’S PLACE, INC.
  8
  9
                                     UNITED STATES DISTRICT COURT
 10
                                 CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      GABRIELA CABRERA,                            Case No.
 13
                        Plaintiff,                 ANSWER TO COMPLAINT;
 14                                                DEMAND FOR JURY TRIAL
      v.
 15
    THE CHILDREN’S PLACE, INC.                     Los Angeles County Superior Court
 16 AND DOES 1-20,                                 Case No.: 21GDCV00351
 17                     Defendants.
                                                   Action Filed:      March 9, 2021
 18                                                Trial Date:        None Set
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      SMRH:4852-1591-5751.1                      ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 2 of 10 Page ID #:22




  1            Now comes Defendant The Children’s Place, Inc. (“Defendant”), by and
  2 through counsel, and for its Answer and Defenses to Plaintiff Gabriela Cabrera’s
  3 v e r i f i e d (“Plaintiff”) Complaint, makes the following admissions, denials, and
  4 other averments:
  5 FIRST CAUSE OF ACTION BY PLAINTIFF AGAINST ALL DEFENDANTS
  6                           FOR VIOLATION OF CIVIL CODE SECTION 51
  7            1.       In response to paragraph 1, Defendant is not required to answer legal
  8 conclusions and argument, and on that basis, denies each and every allegation.
  9            2.       In response to paragraph 2, Defendant is not required to answer legal
 10 conclusions and argument, and on that basis, denies each and every allegation.
 11            3.       In response to paragraph 3, Defendant is not required to answer
 12 legal conclusions and argument, and on that basis, denies each and every
 13 allegation.
 14            4.       In response to paragraph 4, Defendant is without sufficient
 15 knowledge or information to form a belief as to the truth of the allegations,
 16 and on that basis, denies each and every allegation.
 17            5.       In response to paragraph 5, Defendant is not required to answer legal
 18 conclusions and argument, and on that basis, denies each and every allegation.
 19            6.       In response to paragraph 6, Defendant is without sufficient knowledge
 20 or information to form a belief as to the truth of the allegations, and on that basis,
 21 denies each and every allegation.
 22       7.     In response to paragraph 7, Defendant is not required to answer legal
 23 conclusions and argument, and on that basis, denies each and every allegation.
 24       8.    In response to paragraph 8, Defendant denies each and every allegation.
 25            9.       In response to paragraph 9, Defendant denies each and every allegation.
 26            10.      In response to paragraph 10, Defendant denies each and every
 27 allegation.
 28

                                                    -1-
      SMRH:4852-1591-5751.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 3 of 10 Page ID #:23




  1            11.      In response to paragraph 11, Defendant is without sufficient knowledge
  2 or information to form a belief as to the truth of the allegations, and on that basis,
  3 denies each and every allegation.
  4            12.      In response to paragraph 12, Defendant denies each and every
  5 allegation.
  6            13.      In response to paragraph 13, Defendant denies each and every
  7 allegation.
  8            14.      In response to paragraph 14, Defendant denies each and every
  9 allegation.
 10            15.      In response to paragraph 15, Defendant denies each and every
 11 allegation.
 12            16.      In response to paragraph 16, Defendant admits that Plaintiff is a
 13 high frequency serial litigant.
 14            17.      In response to paragraph 17, Defendant denies each and every
 15 allegation.
 16            18.      In response to paragraph 18, Defendant denies each and every
 17 allegation.
 18            19.      In response to paragraph 19, Defendant denies each and every
 19 allegation.
 20            20.      In response to paragraph 20, Defendant is not required to
 21 answer legal conclusions and argument, and on that basis, denies each and
 22 every allegation.
 23            21.      In response to paragraph 21, Defendant denies each and every
 24 allegation.
 25        22. In response to paragraph 22, Defendant denies each and every
 26 allegation.
 27
 28

                                                    -2-
      SMRH:4852-1591-5751.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 4 of 10 Page ID #:24




  1            23.      In response to paragraph 23, Defendant is not required to
  2 answer legal conclusions and argument, and on that basis, denies each and
  3 every allegation.
  4            24.      In response to paragraph 24, Defendant denies each and every
  5 allegation.
  6            25.      In response to paragraph 25, Defendant denies each and every
  7 allegation.
  8             SECOND CAUSE OF ACTION BY PLAINTIFF AGAINST ALL
  9 DEFENDANTS FOR VIOLATION OF CIVIL CODE SECTION 54 AND 54.1
 10            26.      In response to paragraph 26, Defendant repleads and incorporates by
 11 reference, as if fully set forth again herein, the responses contained in paragraphs 1
 12 through 25 of this answer as set forth above.
 13            In addition, Defendant asserts the following affirmative defenses with respect
 14 to all of Plaintiff’s claims and causes of action.
 15                                   AFFIRMATIVE DEFENSES
 16                                FIRST AFFIRMATIVE DEFENSE
 17                                      (Failure to State a Claim)
 18            1.       The Complaint, and each and every claim therein, fails to state a claim
 19 for which relief can be granted and should, therefore, be dismissed.
 20                              SECOND AFFIRMATIVE DEFENSE
 21                                          (Lack of Standing)
 22            2.       Plaintiff lacks standing to pursue her alleged claims.
 23                               THIRD AFFIRMATIVE DEFENSE
 24                                       (Statute of Limitations)
 25            3.       Plaintiff’s claims are barred to the extent that they are based on visits to
 26 the subject property more than two years prior to the date the Complaint was filed.
 27 / / /
 28 / / /

                                                     -3-
      SMRH:4852-1591-5751.1                          ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 5 of 10 Page ID #:25




  1                              FOURTH AFFIRMATIVE DEFENSE
  2                                         (Effective Access)
  3            4.       The purported architectural barriers provide effective access to
  4 Plaintiff. Even if the features alleged in the Complaint did not comply with
  5 applicable access standards, the features nonetheless provided effective access to
  6 Plaintiff because any alleged noncompliance was de minimis, the features were
  7 usable and accessible despite their alleged noncompliance, and/or Plaintiff was able
  8 to use and access the features.
  9                               FIFTH AFFIRMATIVE DEFENSE
 10                 (Removal of Architectural Barriers Was Not Readily Achievable)
 11            5.       Any allegedly wrongful acts or omissions performed by Defendant or
 12 its agents, if there were any, do not subject Defendant to liability because the
 13 removal of the alleged architectural barriers identified in the Complaint was not
 14 readily achievable or easily accomplishable and/or able to be carried out without
 15 much difficulty or expense when taking into account the factors set forth at 42
 16 U.S.C. § 12181.
 17                               SIXTH AFFIRMATIVE DEFENSE
 18                           (Full Compliance is Structurally Impracticable)
 19            6.       Any allegedly wrongful acts or omissions performed by Defendant or
 20 its agents, if there were any, do not subject Defendant to liability because full
 21 compliance with the accessibility requirements for the alleged barriers identified in
 22 the Complaint would be structurally impracticable.
 23
 24                             SEVENTH AFFIRMATIVE DEFENSE
 25 (Alterations Were Made to Ensure that the Facility Would Be Readily Accessible to
 26                          the Maximum Extent Feasible)
 27            7.       Without conceding that Defendant made any “alterations” within the
 28 meaning of disability access laws, any allegedly wrongful acts or omissions

                                                    -4-
      SMRH:4852-1591-5751.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 6 of 10 Page ID #:26




  1 performed by Defendant or its agents, if there were any, do not subject Defendant to
  2 liability because any “alterations” to the subject property, including to the features
  3 alleged in the Complaint, were made to ensure that the facility would be readily
  4 accessible to the maximum extent feasible. 28 C.F.R. § 36.402.
  5                              EIGHTH AFFIRMATIVE DEFENSE
  6    (The Cost and Scope of Alterations to Path of Travel to Altered Area Containing a
  7          Primary Function is Disproportionate to the Cost of the Overall Alteration)
  8            8.       Any allegedly wrongful acts or omissions performed by Defendant or
  9 its agents, if there were any, do not subject Defendant to liability because the cost
 10 and scope of any and all alterations to the path of travel to the altered area
 11 containing a primary function, if any, would be disproportionate to the cost of the
 12 overall alteration to the primary function area, if any.
 13                               NINTH AFFIRMATIVE DEFENSE
 14                       (Defendant Provided Services Via Alternative Methods)
 15            9.       Any allegedly wrongful acts or omissions performed by Defendant or
 16 its agents, if there were any, do not subject Defendant to liability because Defendant
 17 accommodated or was ready and willing to accommodate Plaintiff’s alleged
 18 disability by providing access via “alternative methods” other than the removal of
 19 alleged architectural barriers (42 U.S.C. §12182), such as, by personally assisting
 20 Plaintiff overcome/deal with any of the barriers alleged in the Complaint.
 21                              TENTH AFFIRMATIVE DEFENSE
 22                       (Good Faith Reliance Upon Local Building Authorities)
 23            10.      Plaintiff’s Complaint and each claim alleged therein are barred by
 24 Defendant’s good faith reliance upon reasonable interpretations of law by local
 25 building authorities and issuance of appropriate building permits and Certificates of
 26 Occupancy for the subject property.
 27 / / /
 28 / / /

                                                    -5-
      SMRH:4852-1591-5751.1                        ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 7 of 10 Page ID #:27




  1                            ELEVENTH AFFIRMATIVE DEFENSE
  2                                           (Unclean Hands)
  3            11.      Plaintiff’s claims are barred under the doctrine of unclean hands.
  4                             TWELFTH AFFIRMATIVE DEFENSE
  5                                              (Privilege)
  6            12.      Defendant’s conduct was privileged because it was undertaken
  7 pursuant to the terms of the applicable laws, regulations, orders, and approvals
  8 relating to building construction and/or fire safety and public safety.
  9                           THIRTEENTH AFFIRMATIVE DEFENSE
 10                                       (Technically Infeasible)
 11            13.      Any allegedly wrongful acts or omissions performed by Defendant or
 12 its agents, if there were any, do not subject Defendant to liability because full
 13 compliance with the standards for the alleged architectural barriers identified in the
 14 Complaint would be technically infeasible.
 15                           FOURTEENTH AFFIRMATIVE DEFENSE
 16                                           (Undue Burden)
 17            14.      Insofar as Defendant has not made alterations to the subject property,
 18 which Plaintiff contends should have been made, those changes were not and are not
 19 required under applicable law, and any requirements to make those changes would
 20 impose an undue burden upon Defendant.
 21                            FIFTEENTH AFFIRMATIVE DEFENSE
 22                                              (Estoppel)
 23            15.      Plaintiff is estopped by her conduct from recovering any relief under
 24 the Complaint.
 25                            SIXTEENTH AFFIRMATIVE DEFENSE
 26                                               (Waiver)
 27            16.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of
 28 waiver.

                                                     -6-
      SMRH:4852-1591-5751.1                         ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 8 of 10 Page ID #:28




  1                           SEVENTEENTH AFFIRMATIVE DEFENSE
  2                                       (Equivalent Facilitation)
  3            17.      Any allegedly wrongful acts or omissions performed by Defendant or
  4 its agents, if there were any, do not subject Defendant to liability because Defendant
  5 provided equivalent facilitation with respect to the barriers alleged in the Complaint.
  6                            EIGHTEENTH AFFIRMATIVE DEFENSE
  7                     (Reasonable Modifications to Policies, Practices and Procedures)
  8            18.      Plaintiff’s claims are barred because Defendant made and/or was
  9 willing to make reasonable modifications to its policies, practices, and/or procedures
 10 to accommodate Plaintiff’s alleged disabilities, but Plaintiff never requested any
 11 such modifications.
 12                            NINETEENTH AFFIRMATIVE DEFENSE
 13                                         (Indispensable Party)
 14            19.      Plaintiff’s alleged claims are barred, in whole or in part, because of her
 15 failure to name an indispensable party.
 16                             TWENTIETH AFFIRMATIVE DEFENSE
 17                           (Defenses Under Federal Rules of Civil Procedure)
 18            20.      Plaintiff’s claims may be barred by any or all of the affirmative
 19 defenses contemplated by Rules 8 and 12 of the Federal Rules of Civil Procedure.
 20 The extent to which Plaintiff’s claims may be barred cannot be determined until
 21 Defendant has an opportunity to complete discovery. Therefore, Defendant
 22 incorporates all such affirmative defenses as though fully set forth herein.
 23                           TWENTY-FIRST AFFIRMATIVE DEFENSE
 24                                       (Fundamental Alteration)
 25            21.      Any allegedly wrongful acts or omissions performed by Defendant or
 26 its agents, if there were any, do not subject Defendant to liability because the relief
 27 demanded in the Complaint would, if granted, result in a fundamental alteration of
 28 Defendant’s services/goods.

                                                     -7-
      SMRH:4852-1591-5751.1                         ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 9 of 10 Page ID #:29




  1                           TWENTY-SECOND AFFIRMATIVE DEFENSE
  2                                 (Legitimate Business Justifications)
  3            22.      The Complaint, and each and every purported claim alleged therein,
  4 fails to state facts sufficient to constitute a claim against Defendant because any
  5 action taken with respect to Plaintiff was for legitimate, non-discriminatory business
  6 reasons unrelated to Plaintiff’s alleged disability or other asserted protected status.
  7                           TWENTY-THIRD AFFIRMATIVE DEFENSE
  8                                             (Mootness)
  9            23.      Plaintiff’s claims are barred under the doctrine of mootness.
 10                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
 11                                      (Dimensional Tolerances)
 12            24.      Plaintiff’s claims are barred because the features identified in the
 13 Complaint substantially comply with the applicable law and are within “dimensional
 14 tolerances.”
 15                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
 16                                       (Failure to Mitigate Damages)
 17            25.      Plaintiff’s claims are barred because she failed to mitigate her
 18 purported damages.
 19                                              PRAYER
 20            WHEREFORE, Defendant prays that this Court enter a judgment as follows:
 21            1.       That the Complaint be dismissed with prejudice and that judgment be
 22 entered in favor of Defendant;
 23       2.     That Plaintiff take nothing by way of her Complaint;
 24            3.       That Defendant be awarded its costs of suit incurred in defense of this
 25 action, including its reasonable attorney’s fees; and
 26        4.    For such further and other relief as the Court may deem just and proper.
 27
 28

                                                     -8-
      SMRH:4852-1591-5751.1                         ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:21-cv-03585-PA-GJS Document 3 Filed 04/27/21 Page 10 of 10 Page ID #:30




  1 Dated: April 27, 2021
  2                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3
  4
                                      By                 /s/ Hayley S. Grunvald
  5                                                     HAYLEY S. GRUNVALD
  6
                                                         Attorneys for Defendant,
  7                                                   THE CHILDREN’S PLACE, INC.
  8
  9                              DEMAND FOR JURY TRIAL
 10            Defendant hereby demands a trial by jury.
 11 Dated: April 27, 2021
 12                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 13
 14
                                      By                 /s/ Hayley S. Grunvald
 15                                                     HAYLEY S. GRUNVALD
 16
                                                         Attorneys for Defendant,
 17                                                   THE CHILDREN’S PLACE, INC.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -9-
      SMRH:4852-1591-5751.1                    ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
